Citation Nr: 0946418	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  When this case was before the Board in 
September 2008, it was decided in part and remanded in part.  
It has since been returned to the Board for further appellate 
action.


REMAND

Pursuant to the Board's September 2008 remand instructions, 
the Veteran was afforded a VA examination to determine the 
nature and extent of all of his ratable disabilities in July 
2009.  The VA examiner noted that a stress disorder 
examination was warranted, as the Veteran stated that the 
only things that made him permanently disabled were his 
mental issues.  The examiner then addressed the nature and 
extent of all of the Veteran's ratable physical disabilities, 
and stated that the Veteran was to have a mental examination, 
as his mental condition was the only reason that he was 
asserting that he was not able to work.  However, no mental 
examination was conducted, and there is no mental examination 
of record addressing the nature and extent of any of ratable 
mental disability.  Accordingly, the case must be remanded 
for such an examination.

Also, in adjudicating the Veteran's claim for a permanent and 
total rating for pension purposes, the originating agency 
should ensure that each ratable disability diagnosed in the 
July 2009 VA examination report, including irritable bowel 
syndrome, right wrist strain with mild degenerative changes, 
cervical spine with degenerative changes, thoracic spine with 
moderate dorsal kyphosis and mild chronic compressions, and 
lumbar spine with degenerative changes, as well as any mental 
disability diagnosed on remand, is evaluated separately and 
assigned a percentage rating according to VA's Schedule for 
Rating Disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities 
during the period of this claim.

2.	The RO or the AMC should then afford 
the Veteran a VA examination to 
determine the nature and extent of any 
mental disability.  The claims folder 
must be made available to and reviewed 
by the examiner.  In addition to 
providing all information required for 
rating purposes, the examiner should 
provide an opinion as to whether the 
Veteran is permanently and totally 
disabled as a result of mental 
disability other than drug 
abuse/dependence and alcohol 
abuse/dependence.  The rationale for 
all opinions expressed should also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  In 
doing so, it should ensure that each 
ratable disability diagnosed on VA 
examinations is evaluated separately 
and assigned a percentage rating 
according to VA's Schedule for Rating 
Disabilities.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


